Citation Nr: 1426185	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran requested to testify before a Veterans Law Judge in his VA Form 9 dated in January 2011.  However, he waived his request for a hearing in August 2011.

Additional medical treatment evidence from the West Haven VA Medical Center was added to the claims folder after the most recent statement of the case.  A hand-written notation on those records indicates that the RO reviewed them but determined they were cumulative and did not warrant issuing a supplemental statement of the case (SSOC).  As the claim is being remanded for other reasons, those records should be considered on remand and addressed in an SSOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from PTSD due to combat service in the Republic of Vietnam.  His service in Vietnam is documented on his DD-214.  He described a number of traumatic events, including: seeing victims of napalm attacks being "crispy critters;" witnessing other Marines making spears out of bamboos and throwing them at corpses; witnessing Marines mutilating bodies; seeing the enemy use dead bodies as booby-traps; and other combat related activities.

The Veteran has been seen at the West Haven VAMC for both individual and group therapy for psychiatric issues since January 2010.  There are mental health progress notes that document a diagnosis of "adjustment disorder, with depressed mood R/O [rule out] PTSD with delayed onset."  The Veteran underwent a VA psychiatric examination in July 2010.  The VA examiner diagnosed depressive disorder NOS.  The examination report noted the combat and traumatic experiences reported by the Veteran, but the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner also opined that the Veteran's psychiatric symptoms "appear to have begun when his grandson no longer became a part of his life due to his girlfriend's daughter not allowing him to see him."

However, the examiner did not opine on whether any of the Veteran's psychiatric conditions are etiologically related to the Veteran's active duty service; the opinion is inadequate.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an addendum VA opinion from the examiner who conducted the July 2010 examination, or, if that person is unavailable, from an examiner with appropriate expertise, to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and any pertinent records should be made available to the examiner for their review.

Following review of the record, the examiner is requested to provide opinion on the following question:

Provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue an SSOC that addresses all evidence added to the record since the SOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



